Case 6:20-cv-00051-NKM-RSB Document 67 Filed 04/06/21 Page 1 of 9 Pageid#: 314


                                                                                     4/6/2021
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION



   JUDY M. PAUL,                                     CASE NO. 6:20-cv-00051

                                        Plaintiff,
                         v.                          MEMORANDUM OPINION

   WESTERN EXPRESS INC., et al.,
                                                     JUDGE NORMAN K. MOON
                                     Defendants.

   ***************************************

   ANDRE G.H. LE DOUX, V,                            CASE NO. 6:20-cv-00052

                                        Plaintiff,
                         v.                          MEMORANDUM OPINION

   WESTERN EXPRESS, INC., et al.,
                                                     JUDGE NORMAN K. MOON
                                     Defendants.


        Plaintiffs Judy M. Paul and Andre G.H. Le Doux, V, filed nearly identical complaints

 against Defendants Western Express, Inc., Ervin Joseph Worthy, and Roger Dale Hiatt to recover

 damages for personal injuries resulting from an accident involving multiple cars. Paul v. Western

 Express, Inc., No. 6:20-cv-51, Dkt. 1; Le Doux v. Western Express, Inc., No. 6:20-cv-52, Dkt. 1.

 Paul and Le Doux bring the following Virginia law claims: against Worthy, negligence claims for

 compensatory damages and willful and wanton negligence claims for punitive damages; against

 Western Express, vicarious liability claims and direct negligence claims, both for compensatory

 damages; and against Hiatt, negligence claims for compensatory damages. Paul & Le Doux,

 Dkts. 1.




                                                 1
Case 6:20-cv-00051-NKM-RSB Document 67 Filed 04/06/21 Page 2 of 9 Pageid#: 315




        Western Express filed motions to dismiss Paul and Le Doux’s direct negligence claims

 against it pursuant to Federal Rule of Civil Procedure 12(b)(6). Paul, Dkt. 14; Le Doux, Dkt. 10.

 Worthy filed motions to dismiss Paul and Le Doux’s willful and wanton negligence claims for

 punitive damages against him pursuant to Federal Rule of Civil Procedure 12(b)(6). Paul, Dkt. 16;

 Le Doux, Dkt. 12. Defendants’ briefs in support of their motions in the two cases are identical, and

 Defendants argued the motions in both cases simultaneously at the hearing. Both cases have since

 been consolidated. See Paul, Dkt. 52; Le Doux, Dkt. 32. Accordingly, the Court addresses all four

 motions in this Memorandum Opinion.

        The Court will grant Western Express’s motions to dismiss the direct negligence claims

 against it without prejudice but will deny Worthy’s motions to dismiss the willful and wanton

 negligence claims for punitive damages against him.

                         I.     ALLEGED FACTUAL BACKGROUND

        For the purposes of ruling on the motions to dismiss, the Court accepts as true the following

 allegations set forth in the complaints.

        On August 11, 2018, at approximately 5:07 PM, Paul was driving southbound in the left

 lane of I-81 near mile marker 184.8 in Rockbridge County, Virginia. Paul & Le Doux, Dkts. 1 ¶

 11. It was misty and raining. Id. Because the cars in front of her were slowing down or stopped

 because of the hazardous driving conditions, Paul also slowed down or stopped. Id. Le Doux, who

 was driving in the same lane behind Paul, slowed down or stopped, too. Id. Hiatt, who was driving

 in the same lane behind both Paul and Le Doux, “negligently, carelessly and recklessly fail[ed] to

 sufficiently slow or stop” and struck the back of Le Doux’s car, which then struck Paul’s car. Id.

 ¶¶ 12–14. Hiatt then spun off the road. Id. ¶ 13.




                                                     2
Case 6:20-cv-00051-NKM-RSB Document 67 Filed 04/06/21 Page 3 of 9 Pageid#: 316




        Worthy, a Western Express truck driver, was driving a tractor-trailer in the right lane of I-

 81. Id. ¶¶ 15, 19. The rain and mist had made the road slippery and wet and had reduced visibility.

 Id. These “hazardous conditions” required “extreme caution” under Federal Motor Carrier Safety

 Regulation (“FMCSR”) § 392.14. Id. Even though he had a duty to exercise reasonable care under

 the circumstances according to the FMCSRs, id. ¶ 16, Worthy “negligently, carelessly, recklessly,

 willfully, and/or wantonly” crashed into both Paul and Le Doux. Id. ¶ 17. Specifically, Worthy

 “fail[ed] to maintain proper control” of the tractor-trailer, “fail[ed] to keep a proper lookout,”

 “dr[ove] too fast for existing conditions,” “us[ed] cruise control . . . in hazardous conditions,” and

 “follow[ed] traffic ahead too closely.” Id. ¶ 18.

        As a result of the crash, Paul suffered “traumatic brain damage” from internal bleeding and

 a “concussion with loss of consciousness,” “injury to her spine . . . requiring multiple surgeries,”

 “internal degloving” in her thigh, and other traumatic injuries. Paul, Dkt. 1 ¶ 17. Le Doux suffered

 a “brain injury with internal brain bleeding and swelling of the brain.” Le Doux, Dkt. 1 ¶ 17.

                                    II.    LEGAL STANDARD

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

 sufficiency of a complaint to determine whether a plaintiff has properly stated a claim. The

 complaint’s “[f]actual allegations must be enough to raise a right to relief above the speculative

 level,” Bell Atl. Corp. v. Twombly,ௗ550 U.S. 544, 555 (2007), with all allegations in the complaint

 taken as true and all reasonable inferences drawn in the plaintiff’s favor. King v. Rubenstein, 825

 F.3d 206, 212 (4th Cir. 2016). A motion to dismiss “does not, however, resolve contests

 surrounding the facts, the merits of a claim, or the applicability of defenses.” Id. at 214.

        Although the complaint “does not need detailed factual allegations, a plaintiff’s obligation

 to provide the ‘grounds’ of his entitle[ment] to relief requires more than labels and conclusions,




                                                     3
Case 6:20-cv-00051-NKM-RSB Document 67 Filed 04/06/21 Page 4 of 9 Pageid#: 317




 and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

 555; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of

 a cause of action, supported by mere conclusory statements, do not suffice.”). A court need not

 “accept the legal conclusions drawn from the facts” or “accept as true unwarranted inferences,

 unreasonable conclusions, or arguments.” Simmons v. United Mortg. & Loan Inv., LLC, 634 F.3d

 754, 768 (4th Cir. 2011) (internal quotations omitted). And the court cannot “unlock the doors of

 discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 678–79.

 This is not to say Rule 12(b)(6) requires “heightened fact pleading of specifics”; instead, the

 plaintiff must plead “only enough facts to state a claim to relief that is plausible on its

 face.” Twombly, 550 U.S. at 570. Still, “only a complaint that states a plausible claim for relief

 survives a motion to dismiss.” Iqbal, 556 U.S. at 679.

                                         III.   ANALYSIS

                     A. Direct Negligence Claims Against Western Express

        Western Express moves to dismiss the direct negligence claims against it.

        Paul and Le Doux both allege that Western Express, as a registered motor carrier, was

 required to comply with “applicable safety regulations contained in 49 C.F.R. Part 390, including

 safety regulations pertaining to management, maintenance, operation, or driving of commercial

 vehicles, and the hiring, supervision, training, assigning, or dispatching of drivers.” Paul & Le

 Doux, Dkts. 1 ¶ 7. They also allege that Western Express violated FMCSR § 390.11 by breaching

 its duty “to require [Worthy’s] observance of the knowledge and skills necessary to operate a

 commercial motor vehicle safely” before “dispatch[ing]” him. Id. ¶ 20. Id. ¶ 20. Both Paul and Le

 Doux state that “[t]his allegation is a factual contention which will likely have evidentiary support

 after a reasonable opportunity for further investigation or discovery.” Id.




                                                  4
Case 6:20-cv-00051-NKM-RSB Document 67 Filed 04/06/21 Page 5 of 9 Pageid#: 318




           Under Virginia law, a plaintiff may establish a negligence claim by showing (1) a legal

 duty, (2) a breach or violation of that duty, and (3) proximate causation resulting in injury. Atrium

 Unit Owners Ass’n v. King, 585 S.E.2d 545, 548 (Va. 2003). “The finding of a legal duty is a

 prerequisite to a finding of negligence.” Quisenberry v. Huntington Ingalls Inc., 818 S.E.2d 805,

 809 (Va. 2018) (internal quotation marks and citation omitted). “Without a legal duty there can be

 no cause of action for an injury.” Id. (internal quotation marks and citation omitted). “General

 negligence principles require a person to exercise due care to avoid injuring others” who are

 “within reach of [that person’s] conduct.” Id. at 809–10 (quoting RGR, LLC v. Settle, 764 S.E.2d

 8, 16–17 (Va. 2014)) (internal quotation marks omitted). “[A] statute may define the standard of

 care to be exercised where there is an underlying common-law duty.” Williamson v. Old Brogue,

 Inc., 350 S.E.2d 621, 624 (Va. 1986). But “the violation of a statute does not, by that very fact

 alone, constitute actionable negligence . . . .” Id.

           The FMCSRs “provide rules for the commercial trucking industry that are intended to

 promote highway safety.” Soo Line RR Co. v. Werner Enters., 825 F.3d 413, 419 (8th Cir. 2016).

 See also Commercial Standard Ins. Co. v. Robertson, 159 F.2d 405, 410 (6th Cir. 1947) (finding

 that one of the purposes of the statute authorizing the promulgation of the FMCSR was “the

 protection of the public on highways of interstate commerce from the hazards of operation by

 inexperienced, incompetent and unfit persons, by those engaged in excess of maximum hours, or

 operating with bad conditioned and dangerous equipment”). In relevant part, FMCSR § 390.11

 states:

           Whenever in part 325 of subchapter A or in this subchapter a duty is prescribed for
           a driver or a prohibition is imposed upon the driver, it shall be the duty of the motor
           carrier to require observance of such duty or prohibition.

 49 C.F.R. § 390.11.



                                                     5
Case 6:20-cv-00051-NKM-RSB Document 67 Filed 04/06/21 Page 6 of 9 Pageid#: 319




        Paul and Le Doux have not alleged sufficient facts to state a plausible claim of direct

 negligence against Western Express for violating FMCSR § 390.11. Of course, Western Express

 has a general duty to “exercise due care to avoid injuring” members of the public sharing the

 roadways with its trucks. Quisenberry, 818 S.E.2d at 809–10. FMCSR § 390.11 defines that

 standard of care by making it the “duty of the motor carrier to require” its drivers to observe the

 duties or prohibitions that the FMCSRs impose on them. But Paul and Le Doux do not allege any

 facts supporting a reasonable inference that Western Express breached its duty under FMCSR

 § 390.11 to require Worthy to observe his duties under the FMCSRs. If anything, Paul and Le

 Doux allege that Worthy did receive “specialized safety training” regarding the FMCSRs, but

 “[n]otwithstanding” and “despite” this training, he “consciously chose” to drive in ways that did

 not conform to the FMCSRs by failing to reduce his speed, continuing to use cruise control, and

 failing to exercise “extreme caution” under “hazardous conditions.” Paul & Le Doux, Dkts. 1 ¶

 23. The complaints’ allegations, therefore, are insufficient to state a plausible direct negligence

 claim against Western Express.1

        Accordingly, the Court will grant Western Express’s motions to dismiss the direct

 negligence claims against it without prejudice.

   B. Willful and Wanton Negligence Claims/Punitive Damages Requests Against Worthy

        Next, Worthy moves to dismiss Paul and Le Doux’s requests for punitive damages.

        To begin, “punitive damages is not a cause of action subject to dismissal under Rule

 12(b)(6).” Charles v. Front Royal Volunteer Fire & Rescue Dep’t, Inc., 21 F. Supp. 3d 620, 631

 (W.D. Va. 2014) (internal quotation marks and citation omitted).




        1
         If, however, discovery provides a factual basis to support direct negligence claims against
 Western Express, Paul and Le Doux may move to amend their complaints.


                                                   6
Case 6:20-cv-00051-NKM-RSB Document 67 Filed 04/06/21 Page 7 of 9 Pageid#: 320




            Assuming that addressing punitive damages at the motion to dismiss stage is proper, “[a]

 claim for punitive damages at common law in a personal injury action must be supported by factual

 allegations sufficient to establish that the defendant’s conduct was willful or wanton.” Woods v.

 Mendez, 574 S.E.2d 263, 268 (Va. 2003). “Willful and wanton negligence is acting consciously in

 disregard of another person’s rights or acting with reckless indifference to the consequences, with

 the defendant aware, from his knowledge of existing circumstances and conditions, that his

 conduct probably would cause injury to another.” Curtis v. Highfill, 840 S.E.2d 321, 324 (Va.

 2020) (internal quotation marks and citation omitted).

            The intentional violation of a traffic law, without more, is not willful and wanton

 negligence. See Harris v. Harman, 486 S.E.2d 99, 102 (Va. 1997) (striking willful and wanton

 conduct claim against defendant who tailgated plaintiff’s vehicle while speeding 10 to 30 mph

 over the 30-mph speed limit); Clohessy v. Weiler, 462 S.E.2d 94, 97 (Va. 1995) (striking willful

 and wanton conduct claim against defendant who drove at night without headlights and with a

 fogged windshield while speeding 10 mph over the speed limit and hit a pedestrian walking in the

 street).

            But where a professional truck driver has “received specialized safety training warning

 against the very omissions he made prior to the accident,” the Supreme Court of Virginia has held

 that the issues of willful and wanton negligence and corresponding punitive damages are for the

 jury. Alfonso v. Robinson, 514 S.E.2d 615, 619 (Va. 1999). In Alfonso, the defendant truck driver

 had been “instructed” to deploy safety flares and reflective triangles after his truck broke down to

 “warn motorists that they were approaching a stopped vehicle.” Id. Instead, “consciously”

 disregarding his “training and knowledge,” he left the truck “in a travel lane of an interstate

 highway without placing any warning devices behind it.” Id. “Such evidence that a defendant had




                                                   7
Case 6:20-cv-00051-NKM-RSB Document 67 Filed 04/06/21 Page 8 of 9 Pageid#: 321




 prior knowledge or notice that his actions or omissions would likely cause injury to others is a

 significant factor in considering issues of willful and wanton negligence.” Id. Courts in this district

 have relied on Alfonso in denying motions to dismiss willful and wanton negligence claims for

 punitive damages against professional truck drivers. See Madison v. Acuna, No. 6:12-cv-28, 2012

 WL 6196450, at *4 (W.D. Va. Dec. 12, 2012) (denying motion to dismiss where plaintiff alleged

 that truck driver “received a specific warning about the dangers of driving” in violation of “the

 fourteen-hour rule, [which] put him on notice that injury could result from conduct likely to cause

 sleep deprivation”); Stanley v. Star Transp., Inc., No. 1:10-cv-10, 2010 WL 3433774, at *1 (W.D.

 Va. Sept. 1, 2010) (finding allegations that truck driver “acted wantonly by driving in a sleep-

 deprived condition at night over a snow- and ice-covered road at an excessive rate of speed,

 without a functioning collision avoidance system” sufficient to survive motion to dismiss); Baker

 v. Oliver, No. 3:06-cv-15, 2006 WL 1700067, at *1 (W.D. Va. June 15, 2006) (denying motion to

 dismiss where plaintiff alleged that truck driver, whose truck had no reflective markings, pulled

 out of a driveway onto a road without using turn signals or emergency flashers).

         Here, Paul and Le Doux allege that Worthy was a professional truck driver who “received

 specialized training” in applicable safety procedures “contained in” the FMCSRs. Paul & Le Doux,

 Dkts. 1 ¶ 23(a). But “[n]otwithstanding the specialized safety training [he] received,” Worthy

 “consciously chose to operate the heavy tractor-trailer in hazardous conditions without reducing

 his speed appropriately . . . and without exercising the required extreme caution” and “consciously

 chose to abrogate his speed control of the heavy tractor-trailer rig to the cruise control in hazardous

 conditions,” in violation of § 392.14. Id. ¶ 23(b)–(e). In addition, “despite the specialized training

 in the knowledge and skills required by the [FMCSRs],” Worthy “consciously . . . [d]id not conduct

 proper use of the motor vehicle’s safety system in his use of the cruise control . . . ; [d]id not adjust




                                                    8
Case 6:20-cv-00051-NKM-RSB Document 67 Filed 04/06/21 Page 9 of 9 Pageid#: 322




 his speed to the configuration and condition of the roadway . . . ; [d]id not maintain a safe following

 distance . . . ; [and d]id not adjust operation of the motor vehicle to prevailing weather conditions,”

 in violation of §§ 383.111 and 383.113. Id. ¶ 23(f)–(h).

        Drawing all reasonable inferences in favor of Paul and Le Doux, because Worthy was

 instructed in and knew about FMCSRs requiring him to exercise “extreme caution” in “hazardous

 conditions” but nevertheless continued to drive too fast for the rainy conditions, a reasonable jury

 could find that Worthy consciously disregarded his training in and knowledge of the FMCSRs and

 thus acted in a willful and wanton manner.

        Accordingly, the Court will deny Worthy’s motions to dismiss the willful and wanton

 negligence claims for punitive damages against him.

                                       IV.     CONCLUSION

        For the foregoing reasons, the Court concludes that the complaints’ factual allegations state

 plausible willful and wanton negligence claims for punitive damages against Worthy but fail to

 state plausible direct negligence claims against Western Express. Accordingly, the Court will grant

 Western Express’s motions to dismiss the direct negligence claims against it without prejudice,

 but it will deny Worthy’s motions to dismiss the willful and wanton negligence claims for punitive

 damages against him.

        An appropriate Order will issue.

        The Clerk of Court is directed to send this Memorandum Opinion to all counsel of record.

                     6th day of April, 2021.
        Entered this ____




                                                   9
